DETAILED ACTION
	This Office Action is responsive to the November 10, 2021 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the August 16, 2021 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment has been entered. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Rejection. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
Claim 1-2, 4-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150044525 A1 (Jourdren) in view of US 20150086820 A1 (Lee).
Regarding claim 1, Jourdren discloses a battery (P2) comprising a case main body (Fig. 2, P56, case 20), the case main body including an enclosing space for enclosing an electrode assembly (Fig. 2, P56, electromechanical element 30 in case 20) 
Jourdren discloses that the lubricant is chemically compatible with the electrolyte (P98), but Jourdren does not disclose that the lubricant is a solvent used in a non-aqueous electrolyte solution for non-aqueous secondary batteries, and the lubricant does not include a material containing sulfur.
In the same field of endeavor, Lee discloses an analogous art of a secondary battery (title) that can include a liquid lubricant (P73). Lee teaches that the lubricant can be a material that has no influence on the operation of the battery and does not react with any constitutional materials (P73). Lee further teaches that in the case of a lithium secondary battery, a non-aqueous carbonate solvent, such as ethylene carbonate (EC), poly carbonate (PC), dimethyl carbonate (DMC), diethyl carbonate (DEC), or ethyl methyl carbonate (EMC) may be used (P73). The Examiner notes that the aforementioned solvents do not contain sulfur. 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a non-aqueous solvent, such as the solvents taught by Lee, for the lubricant disclosed by Jourdren, In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Jourdren also does not explicitly disclose that the battery is a non-aqueous secondary battery. However, Jourdren discloses that the invention relates to the general technical field of electrical energy storage assemblies (P1) and that the battery can be a lithium battery (P2). Therefore it would have been obvious to apply the teachings of Lee, which relate to a non-aqueous lithium secondary battery, to the battery of Jourdren, resulting in a non-aqueous lithium secondary battery, given that the structure of Jourdren is not limited to a particular class of battery. Such a combination would have been motivated by the selection of a known electrolyte for lithium batteries. 
Regarding claim 2, Jourdren discloses that the annular ring 50 is inserted with the lubricant (P98). Given that the lubricant is applied to the annular ring 50 which is a part of the lid, modified Jourdren reads on the limitations of the claim. 
Regarding claim 4, Jourdren discloses that the open end of the case main body is in a substantially rectangular shape and includes a step along an inner side wall of the case main body (P102, case can have rectangular section shape); the lid is a substantially rectangular-shaped plate material fitted to the open end (P102, cover can have rectangular section shape). Jourdren does not explicitly disclose that in the step of applying a lubricant, the lubricant is applied to at least one of the corner portions of the substantially rectangular-shaped open end and corner portions of the lid. Jourdren 
Regarding claim 5, Lee teaches that the lubricant comprises at least one solvent selected from the group consisting of cyclic carbonate solvents, chain carbonate solvents, and ether solvents (P73). The Examiner notes that EC and PC are cyclic carbonate solvents and DMC, DEC, and EMC are chain carbonate solvents.
Regarding claim 6, Lee teaches that the lubricant comprises at least one solvent selected from the group consisting of ethyl methyl carbonate, ethylene carbonate, dimethyl ether, diethyl carbonate, propylene carbonate, and dimethyl carbonate (P73). 
Regarding claim 7, Lee teaches that the lubricant consists of at least one solvent selected from the group consisting of ethyl methyl carbonate, ethylene carbonate, dimethyl ether, diethyl carbonate, propylene carbonate, and dimethyl carbonate (P73). 
Regarding claim 8, modified Jourdren teaches that the lubricant consists of a solvent. 

Regarding claim 9, Jourdren discloses a battery (P2) comprising a case main body (Fig. 2, P56, case 20), the case main body including an enclosing space for enclosing an electrode assembly (Fig. 2, P56, electromechanical element 30 in case 20) and an open end for inserting the electrode assembly into the enclosing space (P58); a lid fitted to the open end (Fig. 2, P56, cover 40); and a lubricant in at least a portion of 
Jourdren discloses that the lubricant is chemically compatible with the electrolyte (P98), but Jourdren does not disclose that the lubricant consists of a solvent used in a non-aqueous electrolyte solution for non-aqueous secondary batteries.
In the same field of endeavor, Lee discloses an analogous art of a secondary battery (title) that can include a liquid lubricant (P73). Lee teaches that the lubricant can be a material that has no influence on the operation of the battery and does not react with any constitutional materials (P73). Lee further teaches that in the case of a lithium secondary battery, a non-aqueous carbonate solvent, such as ethylene carbonate (EC), poly carbonate (PC), dimethyl carbonate (DMC), diethyl carbonate (DEC), or ethyl methyl carbonate (EMC) may be used (P73). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a non-aqueous solvent, such as the solvents taught by Lee, for the lubricant disclosed by Jourdren, given that Jourdren requires that the lubricant be chemically compatible with the electrolyte, and the solvents of Lee do not react with any constitutional materials. The selection of a known material, which is based upon its suitability for the intended use, is In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Jourdren also does not explicitly disclose that the battery is a non-aqueous secondary battery. However, Jourdren discloses that the invention relates to the general technical field of electrical energy storage assemblies (P1) and that the battery can be a lithium battery (P2). Therefore it would have been obvious to apply the teachings of Lee, which relate to a non-aqueous lithium secondary battery, to the battery of Jourdren, resulting in a non-aqueous lithium secondary battery, given that the structure of Jourdren is not limited to a particular class of battery. Such a combination would have been motivated by the selection of a known electrolyte for lithium batteries. 
Regarding claim 10, Jourdren discloses that the annular ring 50 is inserted with the lubricant (P98). Given that the lubricant is applied to the annular ring 50 which is a part of the lid, modified Jourdren reads on the limitations of the claim. 
Regarding claim 12, Jourdren discloses that the open end of the case main body is in a substantially rectangular shape and includes a step along an inner side wall of the case main body (P102, case can have rectangular section shape); the lid is a substantially rectangular-shaped plate material fitted to the open end (P102, cover can have rectangular section shape). Jourdren does not explicitly disclose that in the step of applying a lubricant, the lubricant is applied to at least one of the corner portions of the substantially rectangular-shaped open end and corner portions of the lid. Jourdren discloses that the annular ring 50 is inserted with the lubricant (P98). For a rectangular case and cover, the annular ring would also be rectangular and have corner portions, thus modified Jourdren reads on the limitations of the claim.
Regarding claim 13, Lee teaches that the lubricant consists of at least one solvent selected from the group consisting of cyclic carbonate solvents, chain carbonate solvents, and ether solvents (P73). The Examiner notes that EC and PC are cyclic carbonate solvents and DMC, DEC, and EMC are chain carbonate solvents.
Regarding claim 14, Lee teaches that the lubricant consists of at least one solvent selected from the group consisting of ethyl methyl carbonate, ethylene carbonate, dimethyl ether, diethyl carbonate, propylene carbonate, and dimethyl carbonate (P73). 

Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150044525 A1 (Jourdren) in view of US 20150086820 A1 (Lee) as applied to at least claims 1, 9 above, and further in view of US 20150064529 A1 (Nagai).
Regarding claim 3, Jourdren teaches a plurality of curved portions on the open end of the case main body (P69, cylindrical case side wall). Given that the lubricant is applied to the annular ring 50 which also has a plurality of curved portions, modified Jourdren reads on the limitation of applying lubricant to the plurality of curved portions.
Jourdren teaches embodiments with a plurality of curved portions (P102, cylindrical or oval) and embodiments with a plurality of straight portions (P102, square or rectangular), but Jourdren does not teach embodiments with a plurality of both curved and straight portions. 
In the same field of endeavor, Nagai discloses an analogous art of a lithium ion secondary battery (P93) with a prismatic case (P88) and a nonaqueous electrolyte (title). Nagai further teaches a plurality of curved portions and a plurality of linear 
Therefore, it would have been obvious, before the effective filing fate of the claimed invention, to a person having ordinary skill in the art, to substitute the case of modified Jourdren for the rectangular case with rounded corners taught by Nagai, as an obvious design choice to reduce the buildup of stresses in the corners.

Regarding claim 11, Jourdren teaches a plurality of curved portions on the open end of the case main body (P69, cylindrical case side wall). Given that the lubricant is applied to the annular ring 50 which also has a plurality of curved portions, modified Jourdren reads on the limitation of applying lubricant to the plurality of curved portions.
Jourdren teaches embodiments with a plurality of curved portions (P102, cylindrical or oval) and embodiments with a plurality of straight portions (P102, square or rectangular), but Jourdren does not teach embodiments with a plurality of both curved and straight portions. 
In the same field of endeavor, Nagai discloses an analogous art of a lithium ion secondary battery (P93) with a prismatic case (P88) and a nonaqueous electrolyte (title). Nagai further teaches a plurality of curved portions and a plurality of linear portions arranged along the edge of the open end (Fig. 1). Nagai teaches that stresses arise at corners of battery components (P9) when the temperature rises.
Therefore, it would have been obvious, before the effective filing fate of the claimed invention, to a person having ordinary skill in the art, to substitute the case of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5580675 A discloses that a thin film of electrolyte solution eliminates friction between a rubber surface and a battery cell wall. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729